People ex rel. Middlebrooks v Gonyea (2020 NY Slip Op 02431)





People v Gonyea


2020 NY Slip Op 02431


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


432 KAH 18-02417

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. CURTIS MIDDLEBROOKS, PETITIONER-APPELLANT,
PvAUL M. GONYEA, SUPERINTENDENT, MOHAWK CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF COUNSEL), FOR PETITIONER-APPELLANT.

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered October 25, 2018 in a habeas corpus proceeding. The judgment, insofar as appealed from, denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court